BY: WILLIAM A. BELL, JUDGE:
Liquidators of the Prudential savings and Homestead Society, have moved for dismissal of the Appeal taken to this Court by the Administrator herein from a Judgment in mover's favor recognizing it as a creditor in the amount of Fourteen Hundred Dollars, with interest, etc., against the Succession of Mrs. Stella Whitehurst, wife of Chas. A. Tess.ler, Sr. The record shows that the amount to be distributed, that is the inventory value of the estate, to be Five Thousand, .seven Hundred and twenty-five Dollars (§5735.00). Because of the facts, the motion to dismiss the appeal taken to this court is well founded, but under Act 56 of 1904,
IT IS ORDERED:
That this cause be and the same is hereby transferred from the docket of this Court to the supreme Court of Louisiana, the Clerk of this Court being directed to lodge the transcript in this case together with a certified copy of this order with the Clerk of the Supreme Court, provided that on or before the 10th day of February 1923, the appellant herein, or his attorney of record, shall have made oath, duly filed before this Court, that the appeal herein was not made for purpose of delay..
It is further ordered that the costs of appeal to this Court be borne by Appellant herein.
January 30th, 1922.